PER CURIAM.
Having considered the appellants’ response to this Court’s order of December 30, 2005, as well as the attached documents, this appeal is hereby DISMISSED for lack of jurisdiction. See Hemmerle v. Miceli, 445 So.2d 1151 (Fla. 2d DCA 1984). The order captioned “Final Judgment on Default,” entered on August 9, 2005, reserved jurisdiction to address unliquidated damages and prejudgment interest. Therefore, the Final Judgment on Default is not a final order. Couch v. Tropical Breeze Resort Ass’n, Inc., 867 So.2d 1219 (Fla. 1st DCA 2004) (recognizing reservation of jurisdiction over substantive claims renders order captioned as a Final Judgment nonfinal). Because this underlying order is not final, the motion seeking to set aside the Final Judgment on Default was not a motion for relief from judgment filed pursuant to rule 1.540, Florida Rules of *1236Civil Procedure. See Bennett’s Leasing, Inc. v. First Street Mortgage Corp., 870 So.2d 93, 97-98 (Fla. 1st DCA 2003). Therefore, the instant order on this motion is not appealable pursuant to Florida Rule of Appellate Procedure 9.130(a)(5). Id.
In light of this dismissal, all pending motions are hereby denied as moot.
BENTON, LEWIS and POLSTON, JJ., concur.